—Judgment, Supreme Court, New York County (Joan Sudolnik, J.), rendered July 6, 1999, convicting defendant, after a jury trial, of assault in the second degree, and sentencing him to a term of five years, unanimously affirmed.
Defendant’s challenge for cause was properly denied since the venireperson’s responses did not cast doubt on her ability to follow the court’s instructions (see, People v Bludson, 97 NY2d 644). The panelist gave an unequivocal assurance of her commitment to follow an instruction that no adverse inference was to be drawn from defendant’s failure to testify.
Defendant’s application made pursuant to Batson v Kentucky (476 US 79) was properly denied. Defendant did not establish that white males in their twenties constituted a “cognizable group” for Batson analysis (see, Castaneda v Partida, 430 US 482, 494). We need not decide whether a hybrid group, composed of persons simultaneously possessing a combination of characteristics, can be a “cognizable group.” Concur—Saxe, J.P., Buckley, Rosenberger, Friedman and Marlow, JJ.